                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


KEVIN BRIAN MITCHELL,

            Plaintiff,

      v.                                           Case No. 19-CV-552

RANDALL MANTHEI and
CHRISTOPHER BOUZEK,

            Defendants.


                                     ORDER


      Plaintiff Kevin Brian Mitchell, a former Wisconsin state prisoner representing

himself, filed this civil rights action under 42 U.S.C. § 1983. The court allowed

Mitchell to proceed on an Eighth Amendment claim against defendants Randall

Manthei and Christopher Bouzek based on allegations that, despite his lower bunk

medical restriction, Sergeant Manthei moved him to an upper bunk and Sergeant

Bouzek denied his requests to transfer back to a lower bunk assignment. (ECF No.

18 at 4.) On October 16, 2020, the defendants filed a motion for summary judgment.

(ECF No. 45.) On November 30, 2020, the court ordered that, if Mitchell did not file

a response to the defendants’ motion by December 18, 2020, it would resolve the

motion based on the defendants’ submissions. (ECF No. 52.) Mitchell has not filed a

response.




        Case 2:19-cv-00552-WED Filed 01/04/21 Page 1 of 9 Document 53
   1. Undisputed Facts

      Mitchell was confined at Waupun Correctional Institution (Waupun) at all

times relevant to his allegations. (ECF No. 47 at ¶1.) Defendants Christopher

Manthei and Randall Bouzek were correctional sergeants at Waupun during the

relevant time. (Id. at ¶¶3-4.)

      On February 1, 2019, Mitchell asked staff to move him to a new cell because

he was having issues with his cellmate. (ECF No. 47 at ¶5.) Security Supervisor

Rymarkiewicz instructed Sergeant Manthei to move Mitchell because of the issues

Mitchell reported. (Id. at ¶6.) Sergeant Manthei was not familiar with Mitchell and

did not know he had a lower bunk accommodation. (Id. at ¶7.) Sergeant Manthei does

not remember moving Mitchell, but it would have been his normal practice to check

the dry erase board in the cell hall for available cells and to check the Wisconsin

Integrated Corrections System (also known as WICS) for any special placement needs

or medical restrictions. (Id. at ¶8.) At the time of this move, J-12 was the only cell

with an available bed, so Sergeant Manthei moved Mitchell from J-17 to J-12. (Id. at

¶9.) Mitchell had a low bunk restriction at the time, but Sergeant Manthei forgot to

check WICS before moving Mitchell. (Id. at ¶10.) Sergeant Manthei was regularly the

first-shift food service sergeant, but on February 1, he worked overtime in the cell

hall. (Id. at ¶11.) Because Sergeant Manthei did not typically work in the cell hall, he

was not normally involved in moving inmates, and this lack of familiarity with the

process is why he believes he forgot to check WICS. (Id. at ¶12.)



                                           2



        Case 2:19-cv-00552-WED Filed 01/04/21 Page 2 of 9 Document 53
      Mitchell moved to J-12, and his cellmate there, inmate Michael Hoskins, also

had a low bunk restriction. (ECF No. 47 at ¶13.) Even though Mitchell was assigned

to the upper bunk in J-12, he slept on the bottom bunk the night of February 1. (Id.

at ¶14.) Mitchell did not inform Sergeant Manthei or Sergeant Bouzek of his lower

bunk restriction on February 1. (Id. at ¶15.)

      During morning medication pass the next day (February 2), Sergeant Bouzek

noticed that Mitchell and Hoskins were cellmates. (ECF No. 47 at ¶16.) Being

familiar with the inmates on his cell hall, Sergeant Bouzek knew Mitchell and

Hoskins both had low bunk restrictions. (Id. at ¶17.) Sergeant Bouzek checked WICS

and confirmed that Mitchell was assigned to the upper bunk in J-12. (Id. at ¶18.)

Upon learning of the housing assignment conflict, Sergeant Bouzek told Mitchell he

would attempt to find him a low bunk assignment. (Id. at ¶21.) Sergeant Bouzek

offered to return Mitchell to the lower bunk in his old cell, but Mitchell declined and

said he would wait for Sergeant Bouzek to find another alternative. (Id. at ¶23.)

Sergeant Bouzek told Mitchell that he would try to locate an alternative bunk during

his shift, but that he may have to relocate other inmates before doing so. (Id. at ¶24.)

Moving inmates is not a simple task, and staff has to consider many factors, including

an inmate’s personality, his security threat group involvement, his Prison Rape

Elimination Act classification, possible gang affiliations, any restrictions the inmate

has, staff’s own observations of the inmate with others or staff’s own interactions with

the inmate, and whether the inmate and his possible cellmate have a history or

relationship with each other. (Id. at ¶25.)

                                              3



        Case 2:19-cv-00552-WED Filed 01/04/21 Page 3 of 9 Document 53
        During the noon count on February 2, Sergeant Bouzek learned that Mitchell

was lying on his floor, apparently non-responsive. (ECF No. 47 at ¶26.) He promptly

called a medical emergency over the institution radio and asked for a supervisor and

health service unit staff. (Id. at ¶27.) Nurse Robert Weinman assessed Mitchell in his

cell and documented the encounter. (Id. at ¶28.) Weinman wrote that Mitchell was

able to converse with him “with no issues and did so calmly and with no outward”

signs or symptoms “of pain noted.” (Id. at ¶29.) Weinman also documented that

Mitchell was “moving all extremities and head at this point,” and that there were

“[n]o marks or discolorations noted to [Mitchell’s] face, head, or neck areas.” (Id.)

Weinman noted that Mitchell reported low back pain, which was a longstanding issue

for Mitchell. Weinman wrote that he checked Mitchell’s lower extremities, “which

[were] both normal,” and that Mitchell could stand and support himself. (Id.)

Weinman documented that he tried to perform other assessments, but Mitchell

became agitated with security and stopped following directives. (Id. at ¶30.) Weinman

reported that Mitchell tried to “kick out” at the officers at one point. (Id.) In summary,

Weinman wrote that, due to Mitchell’s “ability to stand, talk freely, and kick out at

officers, [patient] okay to wait on assessment as he does not show any immediate

danger.” (Id.) Weinman arranged for Mitchell to have a full assessment the next day.

(Id.)

        While Nurse Weinman assessed Mitchell, Sergeant Bouzek spoke with inmate

Hoskins. (ECF No. 47 at ¶31.) Hoskins told Bouzek that Mitchell did not fall from his

bunk, that Mitchell was trying to get a lawsuit, and that Mitchell was trying to get

                                            4



         Case 2:19-cv-00552-WED Filed 01/04/21 Page 4 of 9 Document 53
Bouzek in trouble. (Id. at ¶32.) Bouzek instructed Hoskins to relay that information

to a supervisor, and he believes Hoskins later spoke to Lieutenant Nelson. (Id. at

¶33.)

        On February 3, Nurse Weinman again assessed Mitchell and documented the

encounter. (ECF No. 47 at ¶34.) Weinman wrote that he called the cell hall, and staff

reported that Mitchell was running up and down the stairs without issue and was

smiling. (Id.) Weinman documented that he watched Mitchell walk across the yard

and saw no issues, but when Mitchell entered the health services unit he started to

limp and complain about back and left leg pain. (Id.) Weinman wrote that he

performed several assessments, and that Mitchell requested “good meds.” (Id.)

Weinman documented that he explained he could not provide medications because he

was a nurse and that, “frankly his assessments and overall conditions [did] not match

his complaint.” (Id.) Weinman reported that Mitchell became agitated when he could

not provide Mitchell with the requested medication and when he told Mitchell he

would not provide crutches because Mitchell had “easily” walked to the health

services unit and showed no need for crutches. (Id.)

        On April 30, 2019, Mitchell received a computerized tomography (CT) scan of

his head or brain because of his complaints of ongoing headaches after his alleged

fall. (ECF No. 47 at ¶44.) The scan showed:

        FINDINGS:

        INTRACRANIAL STRUCTURES: No acute intracranial hemorrhage.
        No unusual extra-axial fluid collections. The ventricles are normal in


                                          5



         Case 2:19-cv-00552-WED Filed 01/04/21 Page 5 of 9 Document 53
      size and contour No midline shift. The brain shows normal density
      throughout. No mass or mass effect.

      SKULL: The skull is intact. No bone destruction.

      PARANASAL SINUSES: Paranasal sinuses and mastoid air cells are
      clear. No significant mucosal thickening. No fluid levels.

      ORBITAL SOFT TISSUES: No soft tissue masses or fluid collections.
      Good symmetry.

(Id. at ¶45.) In short, Mitchell had a “[n]ormal exam.” (Id.)

   2. Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Ames v. Home

Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir. 2011). “Material facts” are those under

the applicable substantive law that “might affect the outcome of the suit.” See

Anderson, 477 U.S. at 248. A dispute over “material fact” is “genuine” if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

   3. Analysis

      The defendants contend that they are entitled to summary judgment because

Mitchell cannot produce evidence supporting his claims that the defendants acted

with deliberate indifference. (ECF No. 46 at 10, 12-14.)

      The Eighth Amendment to the United States Constitution imposes a duty on

prison officials to “provide humane conditions of confinement,” which includes


                                           6



        Case 2:19-cv-00552-WED Filed 01/04/21 Page 6 of 9 Document 53
ensuring that inmates “receive adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). To succeed on a claim that a prison

official provided constitutionally deficient medical care, an inmate “must prove that

he ‘suffered from an objectively serious medical condition’ and that the defendant was

‘deliberately indifferent to that condition.’” Davis v. Kayira, 938 F.3d 910, 914 (7th

Cir. 2019) (citation omitted). To show deliberate indifference Mitchell must

demonstrate that the defendants were “actually aware of a serious medical need but

then [were] deliberately indifferent to it.” Knight v. Wiseman, 590 F.3d 458, 463 (7th

Cir. 2009). “Deliberate indifference requires a showing of more than mere or gross

negligence, but less than purposeful infliction of harm.” Id. (citing Matos v.

O’Sullivan, 335 F.3d 553, 557 (7th Cir. 2003)); Profitt v. Ridgway, 279 F.3d 503, 506

(7th Cir. 2002) (explaining that deliberate indifference to a prisoner’s safety implies

the avoidance of a known risk, not merely foreseeable risk).

      When Sergeant Manthei was directed to move Mitchell to a different cell he

did not know that Mitchell had a lower bunk restriction. While he does not recall

moving Mitchell, Manthei thinks he forgot to check WICS because he did not typically

work on the cell hall or move inmates. Since Manthei did not know that Mitchell had

a lower bunk restriction, his movement of Mitchell to a cell with an inmate who also

had a lower bunk restriction was not deliberately indifferent.

      Upon realizing Sergeant Manthei’s mistake, Sergeant Bouzek acted promptly

to address it. Mitchell declined Bouzek’s offer to return to his prior cell where he had

a lower bunk. Bouzek told Mitchell he would try to get him moved to another cell

                                           7



        Case 2:19-cv-00552-WED Filed 01/04/21 Page 7 of 9 Document 53
during his shift. Mitchell fell from the top bunk that same day. Based on the

undisputed facts, no reasonable factfinder could conclude that Bouzek acted with

deliberate indifference.

      Thus, the court will grant the defendants’ motion for summary judgment and

dismiss this case.

                                      ORDER

      THEREFORE, IT IS ORDERED that the defendants’ motion for summary

judgment (ECF No. 45) is GRANTED.

      IT IS FURTHER ORDERED that the Clerk of Court enter judgment

dismissing Mitchell’s claims and this action.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

                                          8



        Case 2:19-cv-00552-WED Filed 01/04/21 Page 8 of 9 Document 53
generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin this 4th day of January, 2021.




                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                            9



        Case 2:19-cv-00552-WED Filed 01/04/21 Page 9 of 9 Document 53
